DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in TAIWAN 01/22/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/24/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings filed on 09/08/2021 are accepted by the examiner.
Claim Objections
Claims 2-10, 12-20 are objected to because of the following informalities:  
As of claims 2-10, replace “The method” with “The projector focusing method” in lines 1; and 
As of claims 12-20, replace “The system” with “The projector focusing system” in lines 1.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art Choi et al. (US 10939091 B1; Choi) teaches a projector 110 configured to project a predefined size image as augmented reality information on a surface of a real object spaced at a predefined distance from the projector device 100 in the real world. The augmented reality information may include virtual information related to a predefined real object and a virtual object related to the real object. Further, the augmented reality information may include the virtual information and the virtual object, as well as a virtual interface that is configured to interact with or control a real object. The augmented reality information may be stored in the projector device 100 or received from an outside. The projector 110 may include an image device that receives an image signal and generates an image. The generated image may be enlarged and processed through an optics system or an optics installed in the projector 110 and then be projected outside the projector 110. The projector 110 may include an additional light source to supply light to the image device for amplifying the generated image. The projector 110 may be classified into a CRT (Cathode Ray Tube) type projector, an LCD (Liquid Crystal Display) type projector, a DLP (Digital Light Processing) type projector, a LCoS (Liquid Crystal on Silicon) type projector, a LBS (Laser Beam Steering) type projector, and the like, based on the light source type. Further, the projector device 100 may include a camera 120. The camera 120 may be configured to measure a distance therefrom to a predefined real object. In more detail, the camera 120 may be embodied as a ToF camera (Time of Flight camera) for measuring the above-mentioned distance. The ToF camera irradiates light having only a region of a predefined wavelength to a predefined sized region and receives light reflected therefrom. The ToF camera detects a relative difference between phases of light beams reflected from the predefined region of the object and then received by pixels of a sensor and measures a time taken for the light to move between the object and the ToF camera based on the difference and then measures the distance therefrom to the object based on the measured time. Choi does not anticipate or render obvious, alone or in combination, acquiring a first distance between a first side of a light beam image displayed on a projection plane and the ToF device, acquiring a second distance between a second side of the light beam image displayed on the projection plane and the ToF device, and acquiring a first angle formed between a first line from the first side of the light beam image to the ToF device and a second line from the second side of the light beam image to the ToF device after the ToF device emits a light beam onto the projection plane; acquiring a plane equation of the projection plane according to the first distance, the second distance, and the first angle; acquiring a plurality of image positioning coordinates of a digital micro-mirror device (DMD) disposed inside of a projector; acquiring an optical axis vector of the DMD according to the plurality of image positioning coordinates; designating target coordinates of the DMD and converting the target coordinates to the projection target coordinates on the projection plane according to the plane equation; acquiring a customized focus position emitting vector according to the projection target coordinates and a lens position of the projector; acquiring an ideal focal distance of the projector according to the customized focus position emitting vector and the optical axis vector; and configuring the projector according to the ideal focal distance so that a projected image is clearly displayed on the projection plane at the projection target coordinates. 
Claims 2-10 are allowed as being dependent on claim 1.
As of claim 11, the closest prior art Choi et al. (US 10939091 B1; Choi) teaches a projector 110 configured to project a predefined size image as augmented reality information on a surface of a real object spaced at a predefined distance from the projector device 100 in the real world. The augmented reality information may include virtual information related to a predefined real object and a virtual object related to the real object. Further, the augmented reality information may include the virtual information and the virtual object, as well as a virtual interface that is configured to interact with or control a real object. The augmented reality information may be stored in the projector device 100 or received from an outside. The projector 110 may include an image device that receives an image signal and generates an image. The generated image may be enlarged and processed through an optics system or an optics installed in the projector 110 and then be projected outside the projector 110. The projector 110 may include an additional light source to supply light to the image device for amplifying the generated image. The projector 110 may be classified into a CRT (Cathode Ray Tube) type projector, an LCD (Liquid Crystal Display) type projector, a DLP (Digital Light Processing) type projector, a LCoS (Liquid Crystal on Silicon) type projector, a LBS (Laser Beam Steering) type projector, and the like, based on the light source type. Further, the projector device 100 may include a camera 120. The camera 120 may be configured to measure a distance therefrom to a predefined real object. In more detail, the camera 120 may be embodied as a ToF camera (Time of Flight camera) for measuring the above-mentioned distance. The ToF camera irradiates light having only a region of a predefined wavelength to a predefined sized region and receives light reflected therefrom. The ToF camera detects a relative difference between phases of light beams reflected from the predefined region of the object and then received by pixels of a sensor and measures a time taken for the light to move between the object and the ToF camera based on the difference and then measures the distance therefrom to the object based on the measured time. Choi does not anticipate or render obvious, alone or in combination, a gravity sensor configured to detect an offset angle of the projector; and a processor coupled to the DMD, the lens, and the gravity sensor; a time of flight (ToF) device; and a projection plane configured to generate a projected image; wherein after the ToF device emits a light beam onto the projection Page 17 of 21plane, the processor acquires a first distance between a first side of a light beam image displayed on the projection plane and the ToF device, acquires a second distance between a second side of the light beam image displayed on the projection plane and the ToF device, acquires a first angle formed between a first line from the first side of the light beam image to the ToF device and a second line from the second side of the light beam image to the ToF device, the processor acquires a plane equation of the projection plane according to the first distance, the second distance, and the first angle, the processor acquires a plurality of image positioning coordinates of the DMD, the processor acquires an optical axis vector of the DMD according to the plurality of image positioning coordinates, the processor designates target coordinates of the DMD and converts the target coordinates to the projection target coordinates on the projection plane according to the plane equation, the processor acquires a customized focus position emitting vector according to the projection target coordinates and a lens position of the projector, the processor acquires an ideal focal distance of the projector according to the customized focus position emitting vector and the optical axis vector, and the processor configures the projector according to the ideal focal distance so that the projected image is clearly displayed on the projection plane at the projection target coordinates.
Claims 12-20 are allowed as being dependent on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Smits (US 9581883 B2) teaches an image projection device for displaying an image onto a remote surface. The image projection device employs a scanner to project image beams of visible light and tracer beams of light onto a remote surface to form a display of the image. The device also employs a light detector to sense at least the reflections of light from the tracer beam pulses incident on the remote surface. The device employs the sensed tracer beam light pulses to predict the trajectory of subsequent image beam light pulses and tracer beam light pulses that form a display of the image on the remote surface in a pseudo random pattern. The trajectory of the projected image beam light pulses can be predicted so that the image is displayed from a point of view that can be selected by, or automatically adjusted for, a viewer of the displayed image;
- Prior Art Hajjar (US 9532016 B2) teaches systems and methods for improved image alignment of such scanning beam display systems. The method comprises providing a display system comprising a display screen having a plurality of display screen region each with a corresponding light engine module having a servo laser beam and an excitation laser beam, scanning the servo laser beam of a light engine module in an outer scanning region outside of the light engine module's corresponding display screen region, detecting servo laser beam feedback light to measure an alignment error of the light engine module relative to the light engine module's corresponding display screen region, and adjusting alignment of the excitation laser beam based on the measured alignment error.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882